Citation Nr: 1019487	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-22 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

A hearing was held on August 17, 2009, in Togus, Maine, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss preexisted service 
and was not aggravated therein.

3.  The preponderance of the medical evidence of record 
weighs against service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The Veteran's preexisting bilateral hearing loss was not 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
December 2006, prior to the initial decision on the claim in 
November 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran 
about the information and evidence that is necessary to 
substantiate his claims for service connection.  
Specifically, the December 2006 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  

Furthermore, the RO notified the Veteran about the 
information and evidence that VA will seek to provide.  In 
particular, the December 2006 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The December 2006 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letter informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date in the December 2006 letter.  Thus, 
the notification requirements have been met.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA treatment 
records and private treatment records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claim.  The 
Veteran was also afforded a VA examination in November 2007.  
In this regard, the Board finds that the VA examination is 
adequate as the examiner reviewed the pertinent records to 
include the service treatment records and post-service 
records and considered the Veteran's statements.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the 
VA examiner did not provide an opinion as to whether any 
preexisting bilateral hearing loss was aggravated by active 
service.  However, in this case, there is no evidence 
suggesting that the Veteran's current hearing loss disability 
was aggravated by service as the service treatment records 
are completely absent for any evidence related to hearing 
loss and there was no evidence of any complaints of hearing 
loss until approximately 9 years after separation from active 
service.  The Board, therefore, concludes that the elements 
of 38 C.F.R. § 3.159(c)(4) are not met and an additional 
medical opinion is not required in this instance.  See 
generally Duenas v. Principi, 18 Vet. App. 512, 517 (2004), 
citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

I.	Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for organic diseases of the nervous 
system, including sensorineural hearing loss, may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term 'disability' for service 
connection claims involving impaired hearing.  38 C.F.R. § 
3.385.  '[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.'  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.      38 U.S.C.A. §§ 1111; 38 C.F.R. § 
3.304(b).  To rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in the underlying 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

'Clear and unmistakable evidence' is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the 'clear and convincing' burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of 'clear and 
unmistakable evidence').  It is an 'onerous' evidentiary 
standard, requiring that the pre-existence of a condition and 
the no-aggravation result be 'undebatable.'  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003); citing Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See        38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).  A finding of aggravation is not 
appropriate in cases where the evidence specifically shows 
that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a preexisting disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.          
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski,         2 Vet. App. 
24, 25 (1991) ('Although interest may affect the credibility 
of testimony, it does not affect competency to testify.'). 

In this case, the Veteran's September 1969 enlistment 
examination report shows that the examining physician 
recorded that the Veteran had a hearing deficit.  The 
examining physician assigned a '2' in the physical profile 
box (PULHES) for hearing.  (In a physical profile block on an 
examination report there are six categories (P, U, L, H, E, 
S), including 'H' for hearing.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, 
Change 35 (Feb. 9, 1987).  'PULHES' reflects overall physical 
and psychiatric condition on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service).  Therefore, as the examining physician 
determined that the Veteran had a hearing deficit upon entry, 
the Board finds that the presumption of sound condition at 
service entrance does not attach in this case.  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As the Board finds that bilateral hearing loss has been shown 
to have existed prior to the Veteran's induction into active 
duty, the Board must next address whether this disability 
increased in severity or was aggravated during his period of 
active service.  As noted, a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; see also 38 
C.F.R. § 3.306(a) (2009).

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and has found that, the 
preexisting bilateral hearing loss was not aggravated during 
the Veteran's period of active service.  Again, to establish 
aggravation, the appellant must show that the bilateral 
hearing loss increased in severity, beyond natural 
progression, during or as a result of his service.  See 
Wagner, 370 F.3d at 1096.  In many cases, the significance of 
the various findings (i.e., whether they reflect a permanent 
increase in the level of severity/underlying pathology of the 
disability or merely reflect an acute exacerbation) is a 
medical question.  Here, no such medical opinion is of record 
which addresses this question.  However, based on the 
evidence of record, such an opinion is not necessary under 
the specific facts of this case.  Aside from the notation of 
a hearing deficit on the September 1969 enlistment 
examination report, there are no other complaints, notations, 
or treatment with respect to hearing loss during service.  
Indeed, although the separation examination report did not 
include audiometric findings, the examining physician 
assigned a "1" for hearing under the PULHES chart and the 
Veteran scored 15/15 on the whispered voice test.  Thus, the 
record does not contain any evidence to justify the 
conclusion that the Veteran's preexisting hearing loss 
underwent an increase in severity during his military 
service.  Furthermore, there is an absence of any complaints 
of hearing loss until approximately 9 years after the 
Veteran's separation from active service.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  The Board 
acknowledges that the Veteran's private audiologist, M.A., 
recorded the Veteran's history of noise exposure during 
service as well as the Veteran's reports of noise exposure 
following service.  The Veteran had reported that he 
experienced noise exposure during his post-service employment 
and that he was exposed to noise during his work as a 
supervisor.  He also stated that he was exposed to noise 
during hunting and target shooting.  M.A. noted that the 
Veteran's hearing impairment may be noise induced.  Further, 
in the February 2008 statement, the Veteran's private 
audiologist also noted that noise damage can result in both 
hearing loss and tinnitus.  However, M.A. did not 
specifically attribute the Veteran's current hearing loss to 
active service or address whether any preexisting hearing 
loss was permanently aggravated by active service.  Thus, 
M.A.'s opinion is inconclusive and speculative, indicating 
several possible circumstances that may have affected the 
Veteran's hearing; namely, the Veteran's service in Vietnam 
and his post-service employment and recreational hunting and 
target shooting.  The Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the Veteran's claim 
that does little more than suggest a possibility that that 
his illnesses might have been caused by service is 
insufficient to establish service connection).  The Board 
readily concedes that the Veteran was exposed to noise during 
his time in active service.  However, just because the 
Veteran had noise exposure during active service does not, by 
itself, show that the Veteran experienced a permanent 
worsening of his preexisting hearing loss.  As noted above, 
there was no evidence related to the Veteran's bilateral 
hearing loss during active service.  Thus, the Veteran's 
statements and testimony pertaining to any potential 
worsening of his bilateral hearing loss during service does 
not constitute competent evidence, as he is a layperson and 
lacks the medical training and expertise to opine in such 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Accordingly, the Board concludes that an increase in severity 
of the Veteran's preexisting bilateral hearing loss during 
service is not shown, the presumption of aggravation of this 
disorder does not apply in this case, and aggravation may not 
be conceded.  38 C.F.R. § 3.306(b).  Consequently, service 
connection for bilateral hearing loss is not warranted.  





II.	Tinnitus

In consideration of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for tinnitus.  

Throughout the course of this appeal, the Veteran has 
contended that he was exposed to acoustic trauma in service.  
Specifically, the Veteran stated that he was a combat medic 
and was exposed to helicopter noise and gunfire during active 
service.  The Veteran is considered competent to relate a 
history of noise exposure during service.  See 38 C.F.R. § 
3.159(a)(2).

However, the service treatment records are completely 
negative for any notation, complaint, or diagnosis of 
tinnitus during active service.  Indeed, the September 1971 
separation examination report is completely absent for any 
mention of tinnitus and the Veteran noted that since his last 
examination, his condition had no change.  

Following service, the Veteran's first complaints are 
documented in a June 1980 private treatment record.  The 
Veteran reported that he noticed ringing in the ears a couple 
of times.  He stated that he was exposed to some high-
intensity noise from gunfire during active service.  The 
Veteran also reported that from 1972 to 1973, he was employed 
as a leadman and exposed to loud noise.  From September 1973 
to the present, the Veteran had been a supervisor and 
explained that the loudness levels in his work setting were 
borderline "for OSHA approval."  He also stated that he was 
exposed to the noise for 9 1/2 hours each day.  He reported a 
lot of target practicing with 357 magnum guns.  He used no 
ear protection in any of these noise settings.  M.A., the 
audiologist, explained that the Veteran's tinnitus may well 
be related to the cochlear damage caused by the noise 
exposure.  However, M.A. did not specifically relate the 
Veteran's tinnitus to active service, thereby leaving open 
the possibility that the tinnitus could be related to post-
service noise exposure.  Again, in a February 2008 letter, 
M.A. stated that she saw the Veteran for audiological 
services in June 1980.  M.A. explained that she reviewed a 
copy of the June 1980 assessment.  The Veteran described 
significant noise exposure including gunfire in the service.  
M.A. stated that noise damage can result in both hearing loss 
and tinnitus.  Again, M.A. did not specifically relate the 
Veteran's current tinnitus to active service.  The Board 
notes that medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

The Veteran was afforded a VA examination in November 2007.  
The Veteran reported that he experienced constant bilateral 
ringing for the past 30 years.  The examiner noted that the 
Veteran served from 1969 to 1971 as a combat medic and had 
military noise exposure which included firing weapons, 
machine fire and tank fire.  Occupational noise exposure was 
reported as being a weld mechanic for 2 years and then worked 
as a manager for 23 years.  Reportedly this was not 
particularly noisy work.  Recreational noise exposure was 
reported as hunting and target shooting.  The examiner noted 
that the Veteran was seen in June 1980 which showed that the 
Veteran reported occasional tinnitus.  The examiner explained 
that there was no subjective or objective way to either prove 
or disprove the presence or absence of tinnitus.  The 
examiner noted that the earliest report of tinnitus was found 
in the claims file dated in June 1980 where the Veteran 
reported ringing in the ears a couple of times.  This was 10 
years after separation from service and a report of tinnitus 
could not be found in the service treatment records.  
Considering the above, there appeared to be a greater post-
service recreational noise and occupational noise than 
military noise.  Therefore, the examiner opined that it was 
less likely than not that the Veteran's current tinnitus was 
related to noise exposure during military service.  In a June 
2008 addendum to the November 2007 VA examination report, the 
VA examiner again explained that given the lack of 
documentation of tinnitus prior to 1980 as well as the 
documentation of significant noise exposure post-service and 
there was no documentation that the Veteran sought a hearing 
evaluation within 10 years of discharge, the opinion remained 
that it was less likely than not that the tinnitus was 
related to noise exposure encountered during active service.  
The Board finds the VA examiner's opinion persuasive as it is 
based on a thorough review of the evidence of record and her 
experience as an audiologist.  Moreover, the examiner 
specifically referenced the other medical evidence of record 
as well as the contentions of the Veteran when rendering her 
opinion, as noted above.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Further, it is consistent with the other 
evidence of record and supported by a detailed rationale.  
Therefore, the Board affords this opinion much probative 
value.   

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  In regard to the 
Veteran's statements that he experienced tinnitus, the Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the Veteran, as a lay person, is not competent to 
testify that his current tinnitus was caused by active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the Veteran's statements regarding etiology do 
not constitute competent medical evidence on which the Board 
can make a service connection determination.

The Board has also considered the Veteran's statements as to 
the onset and chronicity of his tinnitus.  The Veteran has 
reported that he experienced tinnitus during service and that 
it has continued until the present time.  The Board notes 
that the Veteran is competent to report that he had tinnitus 
in service and that it has continued.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan 
v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence 
is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 
6 Vet. App. 465 (1994) (distinguishing between competency ('a 
legal concept determining whether testimony may be heard and 
considered') and credibility ('a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted')).  In this case, the Board finds 
that the Veteran's statements as to the chronicity of his 
tinnitus are not credible.  As noted above, the Veteran's 
statements are not supported by the contemporaneous evidence 
of record.  The service treatment records were absent for any 
complaint or notation of tinnitus.  Furthermore, after 
separation from service, the Veteran first complained of 
tinnitus in a June 1980 private treatment record, 
approximately 9 years after separation from active service.  
The Veteran only noted that he experienced tinnitus a couple 
of times and did not report that he experienced tinnitus in 
service.  He explained that he not only had noise exposure 
during active service, but also had noise exposure during his 
post-service employment and during hunting and target 
shooting.  The Board finds the contemporaneous evidence to be 
more probative and credible than the Veteran's current 
assertions.  Contemporaneous evidence has greater probative 
value than history as reported by the Veteran.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  Although the Veteran now 
reports that he has experienced constant tinnitus since 
active service, the service treatment records show that the 
Veteran did not complain or note that he experienced 
tinnitus.  Furthermore, as noted above, in June 1980, the 
Veteran only stated that he experienced tinnitus a couple of 
times and did not state that he had tinnitus during service.  
In addition, the most probative medical evidence of record, 
the November 2007 VA examination report and addendum, 
considered the Veteran's statements of noise exposure during 
and provided a negative nexus opinion.  Therefore,, the Board 
finds that the service treatment records and post-service 
medical evidence weigh against the Veteran's reports of 
chronicity since active service.  

In sum, the Board acknowledges that the Veteran has a current 
diagnosis of tinnitus.  However, in order to establish 
service connection, there must be competent evidence 
establishing an etiological relationship between an injury in 
service and the current disability.  After considering all 
the evidence under the laws and regulations set forth above, 
the Board concludes that the Veteran is not entitled to 
service connection for tinnitus because the most probative 
medical evidence of record does not reveal a nexus to an 
injury or disease occurring in service. 
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for tinnitus.  Because the preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt provision does not apply.  Therefore, the Board 
concludes that service connection for tinnitus is not 
warranted.  See 38 U.S.C.A.  § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


